DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 3, 2021, applicant submitted an amendment filed on December 3, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited does not specifically teach the claims as amended.  However, Kashani teaches certain aspects of the claim amendments, however other portions of the claims are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashani et al. (PGPUB 2021/0105619), hereinafter referenced as Kashani in view of Yuan (PGPUB 2016/0288796).

Regarding claims 1, 11 and 21, Kashani discloses a method, system and medium, hereinafter referenced as a method of performing an operation in a vehicle, the method comprising: 
receiving, from one or more first sensors, first sensor data indicative of a voice command corresponding to a vehicular operation from an occupant of a vehicle (voice commands of occupants in a vehicle; p. 0013, 0034); 
receiving, from one or more second sensors, second sensor data representative of one or more images of one or more fields of view (field of view; p. 0020) of the one or more second sensors (image data; p. 0013, 0034);  
determining, using a neural network and based at least in part on the second sensor data (neural network; p. 0021), 
retrieving, from a database, authentication data for the occupant 5(authenticate; p. 0034); 
authenticating the occupant to authorize the vehicular operation (authenticate; p. 0034, 0021); and 
responsive to the authentication, authorizing the vehicular operation to be performed in the vehicle (authorize user; p. 0034), but does not specifically teach authenticating an operation based on if the user is a primary operator.
Yuan discloses a method wherein

authenticating the occupant to authorize the vehicular operation based at least in part on the occupant being the primary operator of the vehicle (occupant with ultimate authority; p. 0054-0055, 0060-0063), to provide relevant controlling.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide controls and indicators that are designed to facilitate operation by the designated person.
Regarding claims 2 and 12, Kashani discloses a method wherein the authentication data comprises an audio fingerprint of the respective one or more occupants (voice print; p. 0021).   In addition, Yuan discloses a method wherein the determining that the occupant is the primary operator of the vehicle is further based at least in part on the first sensor data being compared to the audio fingerprint (biometrics; p. 0052).
Regarding claims 3 and 13, Kashani discloses a method wherein the one or more fields of view of the one or more second sensors comprises at least a portion of an interior of the vehicle (camera monitor occupants within the vehicle cabin; p. 0017).  In addition, Yuan discloses a method wherein the one or more fields of view of the one or more second sensors comprises at least a portion of an interior of the vehicle (sensors/cameras; p. 0060).
claims 4 and 14, Kashani discloses a method wherein the one or more second sensors include one or more camera sensors (camera; p. 0034).  In addition, Yuan discloses a method wherein the one or more second sensors include one or more camera sensors (sensors/cameras; p. 0060).
Regarding claims 5, 15 and 22, it is interpreted and rejected for reasons as set forth above.  In addition, Kashani discloses a method comprising:
receiving, from one or more sensors, data indicative of an image of the interior of the vehicle (camera monitor occupants within the vehicle cabin; p. 0017);
locating, using processing circuitry that implements at least one neural network, a positional region of an occupant within the interior of the vehicle based on the received image (camera monitor occupants within the vehicle cabin; p. 0017, 0021); 
retrieving, from a database, authentication data for the occupant (authenticate; p. 0034); and
receiving, from one or more sensors, data indicative of a voice command, corresponding to a vehicular operation and a reference to an object within the interior of the vehicle (control; p. 0024).  
Furthermore, Yuan discloses a method comprising: Page 3 of 14Application No. 16/867,395Attorney Docket No. 19-SC-0293US01/374409 Response Filed: 12/03/2021 Reply to Office Action of: 09/03/2021
determining, based at least in part on authentication data (authenticate), the data indicative of the voice command, and the position region of the occupant (positon/location), that the occupant is a primary operator of the vehicle (primary owner; p. 0054-0055, 0060-0063); and 
based at least in part on the determining that the occupant is the primary operator of the vehicle, causing the vehicular operation to be performed with respect to the object (primary owner/operate; p. 0054-0055, 0060-0063).
claims 6 and 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Yuan discloses a method wherein the determining that the occupant is the primary operator of the vehicle includes comparing the data indicative of the voice command to an audio fingerprint of the authentication data (biometrics; p. 0052).  
Regarding claims 7 and 17, it is interpreted and rejected for similar reasons as set forth above.  In addition, Yuan discloses a method wherein the primary operator of the vehicle is authorized to cause the vehicular operation to be performed in the vehicle (p. 0054-0055, 0060-0063).
Regarding claims 10 and 20, Kashani discloses a method wherein the neural network is trained with historical object associations of the vehicle (historical data; p. 0036).

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashani in view of Yuan and in further view of Williams et al. (PGPUB 2017/0236512), hereinafter referenced as Williams.

Regarding claims 8 and 18, Kashani in view of Yuan discloses a method as described above, but does not specifically teach wherein the reference to the object comprises a descriptor associated with the object.  
Williams discloses a method wherein the reference to the object comprises a descriptor associated with the object (p. 0022, 0026, 0066-0069, 0091), to assist with identifying data.

Regarding claims 9 and 19, it is interpreted and rejected for similar reasons as set forth above.  In addition, Williams discloses a method wherein the descriptor comprises at least one of a synonym of the object, a colloquial phase of the object, a shorthand name of the object, and a related descriptor of the object in a different language than a voice command interface (p. 0022, 0026, 0066-0069, 0091).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657